T. M. Burns, J.
Although we join Judge Allen in Issues II, III and IV, we cannot join in Issue I because we do not agree that "usual selling price” necessarily means whatever a buyer pays for property.
Because of extraordinarily high interest rates, some real estate buyers and sellers have recently used different forms of "creative financing” to finance their property sales. Using such financings, a buyer might pay more for a property where the payments are made over an extended number of years than he or she would have if the sale were financed through a conventional mortgage. Although the property’s value remained constant, the selling price would differ considerably.
This fact was recognized by Judge Bronson while dissenting in Antisdale v Galesburg, 109 Mich App 627, 635-636; 311 NW2d 432 (1981):
"Suppose both houses are for sale. Seller A is a relatively well-to-do retiree who does not immediately need the sale price of his home. Indeed, A is happy to take monthly payments from a buyer over a period of years and would consider these payments a pseudo-annuity. A wants to move to Florida and would like to *539sell his house quickly. Seller B, on the other hand, needs the entire sale price from his house forthwith. B plans to use the proceeds of the sale to embark on a new business venture. Furthermore, B can offer no creative financing arrangements.
"A contracts with C for the sale of his house. C can only make a $10,000 down payment. However, C recently has been promoted within his corporation and has received a 50% increase in salary; The contract price for the sale of the house is set at $80,000. Of this amount, C puts down his $10,000 and agrees to pay the remainder at 7-1/2 percent interest over 25 years. B contracts with D. However, D must obtain a 30-year, 16 percent conventional mortgage to buy B’s home. Thus, the contract price established for the house is $65,000. As I read the majority opinion, A’s house would be assessed at a true cash value of $80,000. I believe, however, that what A’s buyer, C, has really purchased is a house along with favorable financing terms.”
The American Institute of Real Estate Appraisers recently supported this conclusion when it concluded that "[l]and contract terms typically create a higher selling price than the house would sell for cash, or cash down to a new mortgage at market rates”.1 As such, the "terms of a sale are a critical adjustment factor that can have a significant effect on sales prices and should be considered by all appraisers”. American Institute of Real Estate Appraisers, Michigan Chapter No 10, Report of the Research Committee, p 27.2
The State Tax Commission has, however, concluded that this factor should not be considered when equalizing assessments. Apparently, the Legislature has also reached this conclusion, as evidenced by their refusal to amend MCL 211.27(1); *540MSA 7.27(1) and MCL 211.27(3); MSA 7.27(3) to permit adjustments for creative financing. However, the Legislature is to a large extent bound by our constitution. Const 1963, art 9, § 3 states:
"The legislature shall provide for the uniform general ad valorem taxation of real and tangible personal property not exempt by law. The legislature shall provide for the determination of true cash value of such property; the proportion of true cash value at which such property shall be uniformly assessed, which shall not, after January 1, 1966, exceed 50 percent; and for a system of equalization of assessments.”
The Convention Comment to this constitutional provision says: "The important constitutional objective is uniformity of assessment, regardless of the level at which property is commonly assessed.” 2 Michigan Compiled Laws Annotated, p 513. This uniformity requirement means that all real property owners within a taxing district must be taxed under an unvarying standard and at a uniform rate. It implies equality in the burden of taxation. Titus v State Tax Comm, 374 Mich 476; 132 NW2d 647 (1965). See also Pine Grove Twp v Talcott, 86 US (19 Wall) 666; 22 L Ed 227 (1873). A tax rate imposed by a single taxing unit must be identical throughout its territory. East Grand Rapids School Dist v Kent County Tax Allocation Bd, 415 Mich 381; 330 NW2d 7 (1982). This goal of equalization is to be achieved both within and among the different counties. Ann Arbor Twp v State Tax Comm, 393 Mich 682, 688; 227 NW2d 784 (1975). Finally, the courts of this state have often held that sales price does not necessarily determine the true cash value of property. See Fisher-New Center Co v State Tax Comm, 380 Mich 340, 362; 157 *541NW2d 271 (1968); Antisdale, supra, p 636 (Bronson, J., dissenting).
Therefore, a tax assessment system which does not consider creative financing is in fact unconstitutional. Two people owning identical pieces of real property, both worth precisely the same amount and both bought simultaneously, should not be taxed at different rates merely because they purchased their properties under different financing arrangements. As such, the Legislature has no power not to allow appropriate adjustments for SCEPE or "creative financing” sales.
This position was taken by Village Green Co v Derderian, 67 App Div 2d 714; 412 NYS2d 421 (1979), where the lower court had disregarded the sales price when it valued a property. On appeal, the appellate division affirmed by ruling:
"At the time of the sale, there was a favorable 7% mortgage on the premises for about $459,000. The purchaser paid $170,000 in cash and was given a remarkable purchase-money mortgage of about $416,000, which, among other things, forgave all interest and payments for five years and then required payments at the rate of 4% for the next 10 years. The purchaser was also entitled to a $100,000 prepayment discount should it choose to pay within five years of the closing. Given the terms of the purchase-money mortgage, the trial court was justified in finding that the connection between the purchase price of the property and its true fair market value was tenuous.”
Consequently, we conclude that the commission has applied the wrong method for assessing property for equalization by not accounting for the effects of creative financing on the sales price. As such, we are remanding all three cases to the *542commission to develop a method to account for creative financing.3
Reversed in part, affirmed in part and remanded. No costs, this being a public question.
Bronson, P.J., concurred.

 American Institute of Real Estate Appraisers, Michigan Chapter No 10, Report of the Research Committee, Cover Letter.


 Appellant County of Washtenaw’s study shows that, to a certain extent, creative financing does artificially enhance the "sales price”.


 We would like to take the time and space, to thank the State Tax Commission for putting the enormous effort into writing an opinion pursuant to our order of October 27,1982.